DETAILED ACTION
The present Office Action is responsive to the Amendment received on October 3, 2022.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
Claims 16-20 are new.
Claims 12-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 24, 2022.
Claim Rejections - 35 USC § 112
The rejection of claims 1-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on July 11, 2022 is withdrawn in view of the Amendment received on October 3, 2022.


Claim Rejections - 35 USC § 103
The rejection of claims 1-11 under 35 U.S.C. 103 as being unpatentable over Ismagilov et al. (US 2005/0272159 A1, published December 2005) in view of Zhang et al. (Analytical Chemistry, 2012, vol. 84, pages 3599-3606), made in the Office Action mailed on July 11, 2022 is withdrawn in view of the Amendment received on October 3, 2022.
Specifically, none of the artisans of record teach an integrated pumps located downstream from the reagent reservoirs which drive its respective reagent into the primary channel.
Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ismagilov et al. (US 2005/0272159 A1, published December 2005) in view of Shipwash, Edward (US 2002/0058273, published May 16, 2002) and Zhang et al. (Analytical Chemistry, 2012, vol. 84, pages 3599-3606).
With regard to claims 1, 2, 7, and 8, Ismagilov et al. teach a system comprising the below depicted configuration (from Fig 21):

    PNG
    media_image1.png
    500
    571
    media_image1.png
    Greyscale
The system disclosed by Ismagilov et al. is for generating an emulsion particle comprising an aqueous reagent within a continuous flowing immiscible carrier fluid (“conducting a reaction within a substrate … introducing a carrier-fluid into a first channel of the substrate; at least two different plug-fluids into the first channel … applying pressure to the first channel to induce a fluid flow in the substrate to form substantially identical plugs comprising a mixture of plug-fluids … plug-fluids are immiscible with the carrier-fluid”, section [0009]).
	Each of the channels (191-200) are disclosed as being in connection with the primary channel 205, with teach channel having connected to their respective reagent reservoir with means to pressure fluid flow:
“device … includes one or more substrates comprising a first channel comprising an inlet separated from an outlet [i.e,. primary channel] … at least one carrier-fluid reservoir in fluid communication with the first channel, at least two plug-fluid reservoirs [aqueous reagents] in fluid communication with the first channel, and a means for applying continuous pressure to a fluid within the substrate” (section [0104])

The artisans explicitly teach that the “[f]luid can be introduced into the channels via the inlet by any means … a syringe pump is used, wherein the flow rate of the fluid into the inlet can be controlled” (section [0107])

The artisans evidence that the pump is precisely controlled (“improved by using pressure pumping”, section [0247]; “[o]ils and aqueous solutions were pumped through devices at volumetric flow rates ranging from about 0.10 L/min to about 10.0 L/min”, section [0357]).
The configuration of Ismagilov et al.’s device shown above comprise an array of reagent reservoirs (claim 7) and their associated pumps.
Ismagilov et al. do not explicitly teach all possible reagents which could be mixed together, and consequently, the artisans do not explicitly teach that a “shell material” is introduced into the primary channel so as to mix and encapsulate the reaction mixture.
Ismagilov et al. do not teach that their device comprises an integrated pump located fluidically downstream from the reagent reservoir to drive the reagents into the primary channel and disposed within the microfluidic channel (claims 16 and 19)
Ismagilov et al. do not teach that the shell material is a thermally degradable material (claim 3), such as wax or polymer (claims 4 and 9).
Ismagilov et al., while teaching an “enclosing fluid” which is oil, from a separate oil reservoir, do not teach that the polymer/wax encapsulated droplets are enclosed by oil (or enclosing fluid) (claims 5 and 10).
Ismagilov et al. do not teach that the device comprises a cooling zone to harden the polymer/wax upon encapsulation (claim 6), or a heating zone and a cooling zone (claim 11).
Shipwash teaches a microfluidic device comprising a primary channel wherein a reagent reservoir connected thereto comprises an integrated pump which is located downstream from said reagent reservoir and drives the reagents into the primary channel, wherein the pump is disposed within the channel (see Figure 10, portion reproduced below):

    PNG
    media_image2.png
    520
    627
    media_image2.png
    Greyscale
	As shown, the microfluidic device comprises a primary channel (mixing channel) which is connected at one end with two reservoirs, each of which is connected to an integrated microfluidic pump located downstream from their respective reservoirs, wherein the integrated pumps drive the reagents from said reservoirs into the primary channel.
“system provides two buffer reservoirs. The first reservoir holds the digestion buffer solution. This solution is pumped via microfluidic pump through the digestion chamber … second buffer reservoir is a source of solution providing fluorescently labeled tRNAs, ATP, and other reagents … solution is pumped via the microfluidic pumps to the mixing channel where it mixes with the flow coming from the digestion chamber.  The mixture is then distributed to the reaction channels” (sections [0405] and [0406])

Zhang et al. teach a microfluidic device which encapsulates aqueous reagents in a polymer shell (agarose), wherein the aqueous reagent/agarose mixture is rendered into monodisperse droplets in oil carrier fluid (see below reproduced Figure 1):

    PNG
    media_image3.png
    270
    269
    media_image3.png
    Greyscale
As seen, the artisans teach that inlet I comprises the aqueous reagents RT-PCR in agarose solution and inlet II comprises target nucleic acids in agarose solution (see Figure 1 description).


	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ismagilov et al. with the teachings of Shipwash and Zhang et al., thereby arriving at the invention as claimed for the following reasons.
	Ismagilov et al. teach that the configuration disclosed by their device allows conditions which result in very highly sensitive amplification:
“Another example of an autocatalytic reaction is the polymerase-chain reaction (PCR), which is a very effective amplification method that has been widely used in the biological sciences.  However, a dilemma occurs when designing systems with very high sensitivity and amplification.  To achieve a very highly sensitive amplification, the system typically has to be made very unstable.  On the other hand, an unstable system is very sensitive to noise and has a very short lifetime.  Also, in unstable systems, it is difficult to distinguish between spontaneous decomposition and a reaction caused by the analyte.  In one aspect, microfluidic devices according to the invention, which allows chaotic mixing and compartmentalization, are used to overcome this problem.” (sections [0276] and [0277])

	Zhang et al. teach that in performing amplification in emulsions (emPCR), such as the one disclosed by Ismagilov et al., maintaining monoclonality of the droplets is essential, but the current methods of utilizing “strong agitation of aqueous and oil phases to generate droplets together with primers … leads to wide droplet to droplet variations in PCR reagent volumes and [low] probability of encapsulating one microbead in each droplet …”, page 3599, 1st column, bottom paragraph to 2nd column), leading to, “low efficiencies and reduc[tion of] the number of parallel reactions which can be successfully performed.” (page 3560, 1st column, 1st paragraph).
	Zhang et al. teach that by entrapping the reaction compounds and amplicons within a homogeneous agarose solution matrix, negative effects of steric hindrance and charge repulsion associated with microbeads” (page 3560, 1st column, 2nd paragraph) can be avoided and provides the ability to maintain, “monoclonality of each droplet” for “downstream processing and applications such as sequencing …” (page 3560, 1st column, 2nd paragraph).
	Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Ismagilov et al. with the teachings of Zhang et al. so as to arrive at a device which further comprises a aqueous agarose reservoir that is connected to the primary channel for the purpose of generating and mixing the amplification reaction mixture with the agarose solution and flowing them into the immiscible carrier fluid (oil) of Ismagilov et al., thereby generating highly monodisperse droplets containing amplification reaction reagents encapsulated by the agarose, rendering the invention as claimed.
	In addition, given that Zhang et al. already teach that agarose/PCR reagents mixtures can be rendered emulsified into droplets against a cross flowing immiscible oil stream, one of ordinary skill in the art would have had a reasonable expectation of success that the same would be observed in the configuration provided by Ismagilov et al. which also employ a similar configuration for producing emulsion droplets.
	With regard to providing heating and cooling regions on the device produced from the combination of Ismagilov et al. and Zhang et al., one of ordinary skill in the art would have been motivated to do so to ensure that the agarose remains in a liquid phase when being mixed with the amplification reagents so as to allow the chaotic mixing to occurs in the device of Ismagilov et al., and allow the hardening to occur subsequent to the amplification reaction, for downstream purposes, as explicitly suggested by Zhang et al.:
“After themocycling, the solution phase agarose droplets are solidified to solid gel phase by cooling the agarose droplets below the gelling point of the agarose and in this way producing stable agarose beads … the monoclonality of the RT-PCR products generated in each droplet can be maintained after removal of the oil phase.” (page 3602, 1st column, bottom paragraph).

With regard to the integration of the pumps located downstream from their respective reagent reservoirs, doing so would have been an obvious application of alternative prior art known means of introducing reagents into a fluidic channel.
As disclosed by Shipwash, the artisan teaches that reagents can be introduced into a primary channel in which to flow, via a respective integrated pump located downstream from the reservoir, allowing for the reagents to be introduced into the primary channel, which would have resulted in the same predicted outcome for the microfluidic device of Ismagilov et al.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
Also, in KSR International Co v. Teleflex Inc, the Supreme Court stated that, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automation” (82 USPQ2d at 1397) and that “in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle” and take into account, “the inference and creative steps that a person of ordinary skill in the art would employ” (82 USPQ2d at 1396).
Lastly, it is respectfully submitted that such “fitting” of the teachings would not have been “beyond [the] ... skill [level]” of one of ordinary skill in the art
In KSR, the Supreme Court stated:
“When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability.  For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” (page 13, emphasis added).

Therefore, for the above reasons, the invention as claimed is deemed prima facie obvious over the cited references.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ismagilov et al. (US 2005/0272159 A1, published December 2005) in view of Shipwash, Edward (US 2002/0058273, published May 16, 2002) and Zhang et al. (Analytical Chemistry, 2012, vol. 84, pages 3599-3606) as applied to claims 1-11, 16, and 19 above, and further in view of Hayes et al. (Microfluidics and Nanofluidics, January 2018, vol. 22, pages 1-9).
The teachings of Ismagilov et al., Shipwash, and Zhang et al. have already been discussed above.
Ismagilov et al., Shipwash and Zhang et al. do not teach all types of pumps which could be used to drive the reagents of the reagent reservoirs into the connected primary channel.
Consequently, Ismagilov et al., Shipwash and Zhang et al. do not teach that the pump is an inertial pump.
Hayes et al. teach a microfluidic device comprising an inertial pump used to providing mixing, dilution and fluid routing:
“We fabricated H-shaped MF [microfluidics] channels connected to two bulk fluid reservoirs … each leg of the H is equipped with its own inertial pump.  The pulse frequency of the pumps can be individually adjusted in a quasi-continuous fashion … varying the frequencies, several two-fluid and three-fluid operations including mixing, dilution, and routing are achieved.” (page 2, 1st column)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ismagilov et al., Shipwash and Zhang et al. with the teachings of Hayes et al., thereby arriving at the invention as claimed for the following reasons.
	As discussed above, Hayes et al. teach that inertial pumps can be utilized to drive reagents from reagent reservoirs into a channel for manipulating fluids for mixing, diluting and routing, which can be adjusted individually.
	Therefore, one of ordinary skill in the art would have recognized that inertial pumps could be used as the integrated pump of the device produced from the combination of Ismagilov et al., Shipwash, and Zhang et al., for the same purpose of driving the reagents of reagent reservoirs into a primary channel.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
	For these reasons, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
	Claims 18 and 20 are free of prior art but are objected to for being dependent on rejected base claims.
	The prior art does not teach or suggest that a reagent reservoir is coupled to a primary channel fluidically downstream from the couple of the at least two reagent reservoirs.
	The teachings of Zhang et al. would not result in the above-configuration because the artisans teach that the reagents being introduced into the primary channel already comprises the molten shell material (i.e., wax) with the target nucleic acid and amplification reagents.  Therefore, there would not be any motivation to comprise two reagents reservoirs with the respective reagents connected into the primary channel, and then connect the shell material reservoir into the primary channel located downstream from the two reagent reservoirs.
	Lastly, Applicants are advised for rejoinder under In re Ochiai, all withdrawn methods of using the allowable product claims must be commensurate in scope with the elected, allowable claims.  Failure to do so in the loss of the right to rejoinder.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        November 14, 2022
/YJK/